Title: To Alexander Hamilton from Samuel Dexter, 2 October 1800
From: Dexter, Samuel
To: Hamilton, Alexander


War Department, 2d October 1800
Dear Sir
I have the Honor to enclose a Letter from General La Fayette, and one from the Widow of the late Colonel Fleury, which came to this Office with a number of others on the same subject under cover from Mr. Murray.
I have not formally requested your assistance to Mr. Puzy, respecting the fortifications in the Harbor of New York, because, as the Law of your state is construed by me, the whole Business is under the direction of Governor Jay; and also because I know your propensity to promote the public welfare too well to believe it to be necessary.
I have the Honor to be   Dear Sir, Very respectfully, Your very obed Servt.
Saml. Dexter
Genl. Alexr. Hamilton.

